Citation Nr: 1443978	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance, or at the housebound rate. 

2.  Entitlement to an effective date earlier than January 11, 2013, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2014, the Board granted a 100 percent rating for PTSD but remanded the claim for special monthly compensation based on the need for regular aid and attendance, or at the housebound rate, for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board further notes that following its grant of a 100 percent rating for PTSD in March 2014, based on the Board's reference to the grant of the 100 percent rating for the "entire period of this appeal" and "time period of this appeal," in a March 2014 rating action, the RO assigned the 100 percent rating, effective from the date of the claim for increased rating of January 11, 2013.  Thereafter, the Veteran's attorney expressed timely disagreement with the effective date of the 100 percent rating.  However, the Veteran was never provided with a statement of the case as to this matter, apparently based on the RO's belief that the Board's decision assigned the effective date for the 100 percent rating, and that the Veteran's only recourse would have been to file a timely appeal with respect to the effective date aspect of the decision to the United States Court of Appeals for Veterans Claims (Court).  The Board does not agree.  More specifically, the Board finds that its use of the phrase "entire period of this appeal" and "time period of this appeal," left it in the hands of the RO to assign an effective date based on the date of claim for increased rating or on another appropriate basis based on the provisions applicable to the assignment of effective dates.  Thus, the Board finds that the RO's decision to assign the effective date based on the date of claim of January 11, 2013, was an appealable decision of the RO.  Consequently, the Board has added this issue to the current appeal so that it can be remanded for the issuance of an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an effective date earlier than January 11, 2013, for the assignment of a 100 percent rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is shown to be in need of regular aid and attendance by reason of service-connected disability. 


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of being in need regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to special monthly compensation based on the need for regular aid and attendance.  It is argued that the symptoms of his service-connected PTSD cannot be sufficiently distinguished from the symptoms of his nonservice-connected) stroke, and that he is shown to have the need for regular aid and attendance, and/or to be housebound.

As for the relevant medical history, an opinion from a VA physician, T.J.J., dated in June 2007, showed that Dr. J stated that the Veteran required assistance with most of his routine activities of daily living due to his multiple medical problems, to include residuals of a stroke, and depression with panic attacks.  

In February 2010, the RO denied a claim for special monthly compensation based on the need for regular aid and attendance, or at the housebound rate.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).

In August 2012, the Veteran filed another claim for special monthly compensation based on the need for regular aid and attendance, or at the housebound rate.  In April 2013, the RO denied the claim.  The Veteran has appealed.  

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996). "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). 

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is additionally unable to work; child frequently "beats up other children," is defiant at home, and is failing at school). 

The DSM-IV describes a GAF score of 41 to 50 as indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious difficulty in the veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A 51 to 60 score is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, American Psychiatric Association (DSM-IV). 

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment. 

Service connection is currently in effect for posttraumatic stress disorder, evaluated as 100 percent disabling, status post right inguinal hernia, evaluated as 30 percent disabling, tinnitus, evaluated as 10 percent disabling, and sexual dysfunction, evaluated as 0 percent disabling.  The Veteran's combined rating is 100 percent.

The relevant medical evidence includes VA and non-VA reports, dated between August 2011 and the present.  See 38 C.F.R. § 3.400(o)(2) (2013).  

A VA PTSD examination report, dated in September 2012, shows that the examiner diagnosed PTSD.  The examiner said no other Axis I diagnosis of a mental disorder was appropriate and that a diagnosis of major depressive disorder found in VA treatment records, based on this examination, was a symptom of PTSD and not a separate diagnosis.  A GAF score of 50 was assigned.  The examiner noted that the Veteran was able to dress himself, ordinarily kept himself clean, could feed himself, and attended to the wants of nature.  The Veteran told the examiner that he suffered a stroke about six or seven years ago and had another stroke about two months later. He told the examiner that he could not walk outside because he would fall.  The report of examination noted that the Veteran was not considered capable of managing his own financial affairs as he had turned management of his financial affairs over to his wife.  The examiner also opined that it was as likely as not that the Veteran's PTSD, in connection with the physical effects of the stroke, rendered him unable to attend to activities of daily living. 

An October 2012 VA treatment record contains impressions of anxiety, and depression.  The Veteran was to continue his home medications. 

A January 2013 VA social work record notes that the Veteran's spouse telephoned the VA clinic to arrange a meeting with his psychiatrist after the Veteran began experiencing increased confusion and hallucinations. 

A VA PTSD disability benefits questionnaire (DBQ), dated in February 2013, shows that the diagnoses were dementia of vascular type, and PTSD.  The Axis V diagnosis was a global assessment of functioning score of 40 for dementia, and 53 for PTSD.  A mental status report showed that the Veteran was not oriented to the month, the day of the month, or the year.  He was unable to recall the name of the Governor of his home state.  He was not oriented to VA.  He was unable to recall any of three names following a delay.  He was able to provide only one correct response for serial 7s.  

The examiner stated that it was possible to differentiate what symptoms are attributable to each of the Veteran's diagnoses.  The examiner stated that the Veteran's dementia was productive of disorientation due to time or place, intermittent inability to carry out ADLs (activities of daily living) and maintenance of minimal personal hygiene, impairment of short or long term memory, neglect of personal appearance and hygiene, difficulty in understanding complex commands, and spatial disorientation.  The Veteran's PTSD was noted to be productive of anxiety, a chronic sleep impairment, difficulty in establishing and maintaining effective work relationships, and circumstantial or circumlotory-type speech.  

The examiner further stated that it was possible to differentiate what portion of occupational and social impairment was caused by each of the Veteran's diagnoses, and stated that the Veteran's PTSD would lead to occupational and social impairment with deficiencies in areas such as work, family relations, and thinking.  The Veteran's dementia was noted to be productive of total occupational and social impairment.  The examiner noted that the Veteran used an electric wheelchair at home, that somebody came to the Veteran's house twice a week to help the Veteran with his ADLs, that the Veteran "basically stays in his bedroom all week long," that his wife has to help him dress on occasion, and that she has to make sure that he does not get "mixed up" taking his medications.  The Veteran's son was noted to sometimes come over to visit, and the Veteran and his wife sometimes paid him to help with household chores.  The Veteran had not worked since 1989 or 1990; he had been a cement finisher and a carpenter.  

In another part of the examination report, the examiner listed the following as PTSD symptoms: sleeping difficulties; irritability or outbursts of anger; difficulty concentrating; and hypervigilance.  Symptoms of mental health disorders, apparently including both dementia and PTSD, included: anxiety; chronic sleep impairment; memory impairment; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationship; spatial disorientation; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; and disorientation to time or place.  The examiner noted that the Veteran's neurocognitive functioning was so impaired that he was unable to take care of his own financial affairs, but he stated that this was due to the dementia diagnosed in this examination.  The examiner concluded that, granting the Veteran the benefit of the doubt, he believed that the Veteran's PTSD symptoms remained in the moderate range.

The Board concludes that the criteria for establishing the need of regular aid and attendance by reason of service-connected disability have been met.  In particular, the February 2013 VA examiner concluded that the symptoms and effects of the Veteran's service-connected PTSD can be differentiated from his nonservice-connected residuals of his stroke, to include dementia.  However, as noted in the Board's March 2014 decision:

[T]he February 2013 VA examiner did not provide any type of persuasive or competent rationale that explained how he came to attribute most of the noted symptomatology to dementia rather than to PTSD.  This absence of a rationale is also significant in view of the fact that the report of examination is also facially inconsistent in places.  For example, difficulty in understanding complex commands is noted as a symptom of dementia on page 3 of the report, but on page 7 difficulty concentrating is listed as a PTSD symptom.  Then on page 8 symptoms associated with both PTSD and dementia are listed "for VA rating purposes" although the new diagnosis of dementia is not service-connected.  Moreover, the February 2013 VA examiner does not explain why depression is no longer of symptom of the Veteran's PTSD as was specifically noted by the September 2012 VA examiner. 

The Board stated that when it is not possible to separate the effects of service-connected and nonservice-connected disabilities, such effects should be attributed to the service-connected disorder, citing Mittleider v. West, 11 Vet. App. 181, 182 (1998), attributed all the Veteran's psychiatric symptoms to his service-connected PTSD, and granted a 100 percent schedular disability rating.

The Board can find no basis to change the analysis in its March 2014 decision as to the issue of whether the evidence is sufficient to dissociate the symptoms of his service-connected PTSD from his nonservice-connected stroke, to include dementia.  In this regard, the new medical evidence of record added to the claims file since the Board's March 2014 remand includes reports from Tabitha Home Health, which reflect that in November 2013, the Veteran was recommended for care 24/7 (24 hours a day, seven days a week).  He was noted to be taking a number of prescription medications, to include medication for diabetes mellitus, and to have intermittent confusion and anxiety.  He was also noted to require blood sugar monitoring, and education in fall prevention and safety strategy.  He was noted to be oriented, but forgetful and depressed.  

In addition, the reports from the Bryan Medical Center show that in December 2013, the Veteran was admitted for emergent care after a fall.  He was noted to be taking no less than nine prescription medications.  

In summary, the September 2012 VA PTSD examination report shows that the examiner concluded that it was as likely as not that the Veteran's PTSD, in connection with the physical effects of the stroke, rendered him unable to attend to activities of daily living.  Although the February 2013 VA PTSD DBQ shows that the examiner determined that the Veteran's symptoms from his PTSD and those of his stroke could be dissociated, the report is insufficiently explained and supported for the Board to rely upon it as a basis to do so.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  No new opinion has been added to the claims file on this issue since the Board's March 2014 remand.  The Veteran is shown to have symptoms that include disorientation due to time or place, an intermittent inability to carry out activities of daily living, a neglect of personal appearance and hygiene, an impairment of short and long term memory, a difficulty in understanding complex commands, and spatial disorientation.  He requires a number of medications during the day, and he requires blood sugar monitoring.  The evidence indicates that he is not able to manage his medications by himself, and that a home health care agency visits the Veteran's home twice a week to help with activities of daily living.  The Veteran basically stays in his bedroom, and his wife sets out his medications.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for special monthly compensation based on aid and attendance are shown to have been met. 

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and payable at a higher rate. 

As a final matter, on November 9, 2000, the President signed into law the VCAA, which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well- grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).  The Board notes that in a letter, dated in August 2012, VA fulfilled its re-defined notice requirements as they pertain to the Veteran's claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In any event, the Board finds that any failure in the duty to assist could be no more than harmless error, inasmuch as the Board has determined that a full grant the benefit sought on appeal is warranted.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing the award of monetary benefits. 

The claim for special monthly compensation at the housebound rate is moot, and is dismissed.


REMAND

As was noted previously, with respect to the issue of entitlement to an effective date earlier than January 11, 2013, for the assignment of a 100 percent rating for PTSD, in a March 2014 rating action, the RO assigned a 100 percent rating for PTSD, effective from the date of the claim for increased rating of January 11, 2013.  Thereafter, the Veteran's attorney expressed timely disagreement with the effective date of the 100 percent rating.  However, the Veteran was never provided with a statement of the case as to this matter, apparently based on the RO's belief that the Board's decision of March 2014 assigned the effective date for the 100 percent rating, and that the Veteran's only recourse would have been to file a timely appeal with respect to the effective date aspect of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Board does not agree.  More specifically, the Board finds that its use of the phrase "entire period of this appeal" and "time period of this appeal," left it in the hands of the RO to assign an effective date based on the date of claim for increased rating or on another appropriate basis based on the provisions applicable to the assignment of effective dates.  Thus, the Board finds that the RO's decision to assign the effective date based on the date of claim of January 11, 2013, was an appealable decision of the RO.  Consequently, the Board will add this issue to the current appeal so that it can be remanded for the issuance of an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran and his attorney should be provided an SOC on the issue of entitlement to an effective date earlier than January 11, 2013, for the assignment of a 100 percent rating for PTSD.  If, and only if, a substantive appeal is filed, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


